Order unanimously reversed on the law with costs and plaintiffs’ motion granted, in accordance with the following memorandum: Special Term erred in denying plaintiffs’ application for partial summary judgment of liability on their cause of action based upon a violation of Labor Law § 240 (1). Plaintiff was injured while working on a steel beam approximately 100 feet above the ground when a 10-ton pipe, which workers were attempting to secure to the roof above plaintiff, slipped out of *510its temporary supports and fell to the ground. Plaintiff either fell or jumped out of the way in order to avoid being struck by the falling pipe and landed on a catwalk approximately 25 feet from the place he was originally standing. Labor Law § 240 (1) is designed to protect workers who are exposed to the risk of falling from an elevated work site or being hit by an object falling from an elevated work site (Fox v Jenny Eng’g Corp., 122 AD2d 532, affd 70 NY2d 761; Siragusa v State of New York, 117 AD2d 986, 987, lv denied 68 NY2d 602). Violation of this statute imposes liability on an owner or contractor regardless of the degree of control over the work (Haimes v New York Tel. Co., 46 NY2d 132; DaBolt v Bethlehem, Steel Corp., 92 AD2d 70, 74, lv and appeal dismissed 60 NY2d 701). (Appeal from order of Supreme Court, Erie County, Joslin, J. — partial summary judgment.) Present: Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.